Title: To Benjamin Franklin from Nathan Rumsey, 15 April 1777
From: Rumsey, Nathan
To: Franklin, Benjamin


Honorable Sir
Nantes 15th. April 77.
The dispatches by Mr. Cunningham arrived safe late on Sunday Night. The Packet falls down the River to day, and if the wind continues fair, will sail tomorow.

I have my faults, and perhaps they are conspicuous but Nemo nascitur sine Vitiis. I doubt not but Ennemies have made a Handle of them to rob me of your favor and good Opinion for the Loss of which I am sincerely sory. My Views at leaving my Native Land were to serve it; they shall be the same on my return; and I hope my general Behaviour will be such as to merit again Your approbation. As far as my Assistance may be necessary to forward the Dispatches to Congress, it shall be heartily given.
I wish you all possible success in your laudable Commission and have the Honor to be Sir Your most obedient Humble Servant
Nathan Rumsey.
Doct. Franklin
 
Addressed: A l’Honorable / Doct. Benjamin Franklin / A l’Hotel D’Hambourg / Rue Jacob / a / Paris.
Notations: N. Rumesy 15. April 77. / Rue Royal Place de Louis 15.
